EXHIBIT 10.35

 

 

HELEN OF TROY LIMITED

2008 NON-EMPLOYEE DIRECTORS STOCK INCENTIVE PLAN

 

FORM OF RESTRICTED STOCK AGREEMENT

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Helen of Troy Limited (the “Company”), a Bermuda company, hereby grants to
[____________], a Director of the Company (the “Holder”), common shares, par
value $0.10 per share of the Company (the “Shares”), which are subject to
certain restrictions and to a risk of forfeiture upon the terms set forth in
this restricted stock agreement (this “Restricted Stock Agreement”) and the
associated grant award information (the “Grant Information”) maintained on
website of the stock brokerage or such other financial services firm as may be
designated by the Company (the “Designated Broker”) (collectively, this
Restricted Stock Agreement and the Grant Information shall be referred to as the
“Agreement”):

 

WHEREAS, the Holder has been granted the following award (the “Award”) in
connection with his or her retention as a Director and as compensation for
services to be rendered; and the following terms reflect the Company’s 2008
Non-Employee Directors Stock Incentive Plan (as amended from time to time, the
“Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

1.                                    Defined Terms; Plan.  Terms used but not
defined herein shall have the same meaning ascribed to such terms in the Plan. 
This Agreement and the grant herein are subject to the terms and conditions
herein and the terms and conditions of the applicable provisions of the Plan,
the terms of which are incorporated herein by reference.

 

2.                                    Grant. The Holder is hereby granted
[______] Shares pursuant to the Plan, subject to certain restrictions and a risk
of forfeiture (the “Restricted Stock”).  The Restricted Stock is granted as of
[______] (the “Grant Date”).

 

3.                                    Vesting of Award.  Subject to the terms
and conditions of this Agreement and the Plan, the Restricted Stock will vest in
accordance with the vesting schedule set forth in the Grant Information.

 

4.                                    Effect of Termination of Service;
Forfeiture of Unvested Shares.  Subject to Section 9 below, the other terms and
conditions of this Agreement, Sections 7(b)(iv) , 8(c)  of the Plan and the
other terms and conditions of the Plan, notwithstanding Section 3 above, upon a
Termination of Service (as defined in the Plan) for any reason prior to the
vesting of the Restricted Shares, the unvested Restricted Stock shall be
immediately forfeited.

 

5.                                    Registration of Restricted Stock;
Certificates. The Restricted Stock shall be registered in the name of the Holder
and shall be issued in certificated form or any other form approved by the
Company. If the Restricted Stock is certificated, each certificate representing
the Restricted Stock shall be dated as of the Grant Date, registered in the
Holder’s name or the name of the Holder’s nominee, and bear an appropriate
legend referring to the terms, conditions and restrictions applicable to the
Restricted Stock.

 

--------------------------------------------------------------------------------


 

6.                                    Rights of a Shareholder. The Holder shall
have all of the rights of a shareholder including, without limitation, the right
to vote Restricted Stock and the right to receive dividends thereon.

 

7.                                    Nontransferability.  Prior to vesting, the
Restricted Stock shall not be transferable by the Holder otherwise than by will
or by the laws of descent and distribution.  Notwithstanding anything to the
contrary herein, the Committee, in its sole discretion, shall have the authority
to waive the requirements of this Section 7 and Section 19 of the Plan or any
part hereof or thereof that is not required under the rules promulgated under
any law, rule or regulation applicable to the Company.

 

8.                                    Transfer of Shares.  The vested Shares
delivered hereunder, or any interest therein , may be sold, assigned, pledged,
hypothecated, encumbered, or transferred or disposed of in any other manner, in
whole or in part, only in compliance with the terms, conditions and restrictions
as set forth in the governing instruments of the Company, applicable United
States federal and state securities laws or any other applicable laws or
regulations and the terms and conditions of this Agreement and the Plan.

 

9.                                    Effect of Change of Control.  Subject to
the terms this Section 9 and the Plan, in the event there occurs a Change of
Control, any and all restrictions on the Holder’s Restricted Stock shall lapse
and such Restricted Stock shall immediately vest in the Holder, notwithstanding
that the Restricted Stock was unvested.

 

10.                            Confidentiality.

 

(a)         During the period that Holder provides Services (as defined in the
Plan) or engages in any other activity with or for the Company and for a two
year period thereafter, Holder shall treat and safeguard as confidential and
secret all Confidential Information (as defined in the Plan) received by Holder
at any time. Without the prior written consent of the Company, except as
required by law, Holder will not disclose or reveal any Confidential Information
to any third party whatsoever or use the same in any manner except in connection
with the businesses of the Company and its Subsidiaries. In the event that
Holder is requested or required (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigative demand or other
process) to disclose (i) any Confidential Information or (ii) any information
relating to his or her opinion, judgment or recommendations concerning the
Company or its Subsidiaries as developed from the Confidential Information,
Holder will provide the Company with prompt written notice of any such request
or requirement so that the Company may seek an appropriate protective order or
waive compliance with the provisions contained herein. If, failing the entry of
a protective order or the receipt of a waiver hereunder, Holder is, in the
reasonable opinion of his or her counsel, compelled to disclose Confidential
Information, Holder shall disclose only that portion and will exercise best
efforts to obtain assurances that confidential treatment will be accorded such
Confidential Information.

 

(b)        Holder acknowledges that remedies at law for any breach by him or her
of Section 10(a)  may be inadequate and that the damages resulting from any such
breach are not readily susceptible to being measured in monetary terms.
Accordingly, Holder acknowledges that upon his or her violation of any provision
of Section 10(a) , the Company will be entitled to immediate injunctive relief
and may obtain an order restraining any threatened or future breach. Holder
further agrees, subject to the proviso at the end of this sentence, that if he
or she violates any provisions of Section 10(a) , Holder shall immediately
forfeit any rights under this Agreement and shall return any Shares held by
Holder received upon the vesting of Shares underlying the Award granted under
this Agreement, together with any proceeds from sales of any Shares received
upon the vesting of Shares underlying the Award. Nothing in this Section 10 will
be deemed to limit, in any way, the remedies at law or in equity of the Company,
for a breach by Holder of any of the provisions of Section 10(a).

 

--------------------------------------------------------------------------------


 

(c)         If any provision or part of any provision of Section 10 is held for
any reason to be unenforceable, (i) the remainder of this Section 10 shall
nevertheless remain in full force and effect and (ii) such provision or part
shall be deemed to be amended in such manner as to render such provision
enforceable.

 

11.                            Lock Up Agreement.  The Holder agrees that upon
request of the Company or the underwriters managing any underwritten offering of
the Company’s securities, the Holder shall agree in writing that for a period of
time (not to exceed 180 days) from the effective date of any registration of
securities of the Company, the Holder will not sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any
Restricted Stock that may vest during such period of time, without the prior
written consent of the Company or such underwriters, as the case may be.

 

12.                            Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Holder hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an online or electronic system established and maintained by the
Company or a third party designated by the Company.  The Holder hereby agrees
that all on-line acknowledgements shall have the same force and effect as a
written signature.

 

13.                            Expenses of Issuance of Shares.  The issuance of
stock certificates representing the Shares, in whole or in part, shall be
without charge to the Holder.  The Company shall pay, and indemnify the Holder
from and against any issuance, stamp or documentary taxes (other than transfer
taxes) or charges imposed by any governmental body, agency or official (other
than income taxes) or by reason of the issuance of shares hereunder.

 

14.                            References. References herein to rights and
obligations of the Holder shall apply, where appropriate, to the Holder’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Agreement.

 

15.                            Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given (a) when delivered if delivered in person, (b) three days after being sent
by registered or certified mail, return receipt requested, postage prepaid,
(c) one day after being sent for next business day delivery, fees prepaid, via a
reputable nationwide overnight courier service, (d) on the date of confirmation
of receipt of transmission by facsimile or (e) on the date of the notice being
sent by e-mail at the e-mail address in the records of the Company, in each case
to the intended recipient as set forth below (or to such other address,
facsimile number, email address or individual as a party may designate by notice
to the other parties except that notices of change of address shall be effective
only upon receipt):

 

If to the Company:

 

Helen of Troy Limited

One Helen of Troy Plaza

El Paso, TX 79912

Attn.: General Counsel

 

If to the Holder:

 

At the address last on the records of the Company or any Subsidiary.

 

--------------------------------------------------------------------------------


 

16.                            Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Texas applicable to
contracts made and to be performed in the State of Texas without regard to
conflict of laws principles.

 

17.                            Entire Agreement.  This Agreement and the Plan
constitute the entire agreement among the parties relating to the subject matter
hereof, and any previous agreement or understanding among the parties with
respect thereto is superseded by this Agreement and the Plan.

 

18.                            Counterparts.  This Agreement may be executed
(via written or electronic means) in two counterparts, each of which shall
constitute one and the same instrument.

 

19.                            Conflict.  To the extent the provisions of this
Agreement conflict with the terms and conditions of any written agreement
between the Company and the Holder, the terms and conditions of such agreement
shall control.

 

IN WITNESS WHEREOF, the undersigned is deemed to have executed this Agreement as
of the Grant Date and the Holder is deemed to have executed this Agreement as of
the date of his or her acceptance of the grant on the Designated Broker’s
website.

 

 

 

HELEN OF TROY LIMITED

 

 

 

 

 

 

--------------------------------------------------------------------------------